           Case 1:21-cv-04154-LTS Document 8 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE FRANCISCO GUZMAN CABRERA,

                                Plaintiff,

                         -against-
                                                                  21-CV-4154 (LTS)
 UNITED STATES OF AMERICA; U.S. DISTRICT
                                                                 CIVIL JUDGMENT
 COURT, SOUTHERN DISTRICT OF NY; CHIEF
 JUDGE COLEEN McMAHON; U.S. DEPARTMENT
 OF JUSTICE; NY GOVERNOR ANDREW CUOMO,

                                Defendants.

       Pursuant to the order issued September 21, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    September 21, 2021
           New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
